            Case 3:18-cv-02300-WHA Document 256-5 Filed 10/26/20 Page 1 of 5



     Paul S. Rothstein (admitted pro hac vice)
1    Kyla V. Alexander (admitted pro hac vice)
     626 N.E. First Street
2    Gainesville, Florida 32601
     Tel: (352) 376-7650
3    Fax: (352) 374-7133
     PSR@Rothsteinforjustice.com
4    Kyla.tm@rothsteinforjustice.com
5    Alan J. Sherwood, SB#118330
     Law Offices of Alan J. Sherwood
6    26755 Contessa Street
     Hayward, CA 94545
7    alansherwood@earthlink.net
     (510) 409-6199
8
     Attorneys for Plaintiff and the Settlement Class
9
10
                               UNITED STATES DISTRICT COURT
11                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                SAN FRANCISCO DIVISION

13   ALEXIS BRONSON AND CRYSTAL                         )
     HARDIN,                                            )   Case Number: 3:18-cv-02300-WHA
14   on behalf of themselves                            )
     and all others similarly situated                  )   [DRAFT] NOTICE OF DEPOSITION OF
15                                                      )   SAMSUNG ELECTRONICS AMERICA,
16         Plaintiffs,                                  )   INC. AND/OR SAMSUNG
                                                        )   ELECTRONICS CO., LTD PURSUANT
17         vs.                                          )   TO RULE 30(b)(6)
                                                        )
18   SAMSUNG ELECTRONICS AMERICA,                       )
19   INC., and SAMSUNG ELECTRONICS CO.,                 )   The Honorable William H. Alsup
     LTD.,                                              )
20                                                      )
           Defendants.                                  )
21
22
23
24
25
26
27
28                                   NOTICE OF 30(b)(6) DEPOSITION
                                      Case No.: 3:18-cv-02300-WHA
                                                  Page 1
            Case 3:18-cv-02300-WHA Document 256-5 Filed 10/26/20 Page 2 of 5




     TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
1
2           PLEASE TAKE NOTICE that pursuant to Federal Rules of Civil Procedure 30(b)(6) on

3    _____________, 2020 at 9:30 a.m. PST (or an earlier date or hour that is mutually agreeable),
4
     the Plaintiff will take the deposition of Samsung Electronics America, Inc. and/or Samsung
5
     Electronics Co., Ltd. (herein after “Samsung”), remotely or in person at a location agreed to by
6
     the parties on the topics listed below in this notice. This deposition will be conducted before a
7
8    certified court reporter authorized to administer oaths and will be recorded stenographically,

9    aurally, and by videotape. It shall continue on consecutive days
10
     until completed. Samsung is also instructed to provide the documents listed in Exhibit A three
11
     business days before the deposition.
12
     TOPICS
13
       1. Samsung’s Compliance with Implementing the Second Amended Settlement
14        Agreement (“Settlement”) [Dkt. 226-2].
              a. Total amount of money expended to date by Samsung to comply with the
15                Settlement, excluding the cost of the Notice Program.
              b. The identity of individuals that Samsung charged with overseeing compliance
16
                  with the Settlement.
17            c. Internal Samsung communications related to compliance, including emails and
                  memos.
18            d. Samsung’s initial plans, if any, to implement the Settlement and changes, if
                  any, to those plans.
19
              e. Samsung’s understanding of what changes they would need to implement to
20                their existing customer service program to ensure that Settlement Class
                  Members had relief made available to them.
21     2. Directions given by Samsung to customer service representatives with respect to the
          Settlement.
22
              a. The date, form, and content of directives or guidance given to Samsung
23                customer service representatives regarding the Settlement.
              b. Responses from Samsung customer service representatives regarding the
24                Settlement.
              c. Follow-up and oversight by Samsung to ensure that the Settlement was, in fact,
25
                  being correctly implemented by its customer service representatives.
26     3. Communications Samsung had with Samsung Authorized Service Centers regarding
          the Settlement.
27
28                                   NOTICE OF 30(b)(6) DEPOSITION
                                      Case No.: 3:18-cv-02300-WHA
                                                  Page 2
        Case 3:18-cv-02300-WHA Document 256-5 Filed 10/26/20 Page 3 of 5




           a. The date, form, and content of directives or guidance given to Samsung
1
               Authorized Service Centers regarding the Settlement.
2          b. Responses from Samsung Authorized Service Centers regarding the
               Settlement.
3          c. Follow-up and oversight by Samsung to ensure that the Settlement was, in fact,
               being correctly implemented by its Authorized Service Centers.
4
     4. Communications with any consumer with an Affected Model Samsung Plasma
5       Television, as defined in the Settlement.
           a. Notes, tickets, recordings of communications with technical support.
6          b. Notes, tickets, recordings of communications with order support.
           c. Notes, tickets, recordings of communications with the financial department.
7
     5. The method for collecting the information reported by Samsung Counsel on October 9,
8       2020 that as of said date, no claims were made under the settlement.
           a. Person(s) responsible for collecting data to report the number of claims made
9              under the Settlement.
           b. The Source of documents, databases, or other information consulted in
10
               collecting data to report the number of claims made under the Settlement.
11
                                                   Paul S. Rothstein, P.A.
12
                                                   By:
13
                                                   Paul S. Rothstein
14                                                 (admitted pro hac vice)
                                                   626 N.E. 1st Street
15                                                 Gainesville, FL 32601
                                                   Tel: (352) 376-7650
16
                                                   Fax: (352) 374-7133
17                                                 Email: psr@rothsteinforjustice.com

18                                                 Alan J. Sherwood, SB#118330
                                                   Law Offices of Alan J. Sherwood
19
                                                   26755 Contessa Street
20                                                 Hayward, CA 94545
                                                   alansherwood@earthlink.net
21                                                 (510) 409-6199
22
                                            Attorneys for the Plaintiff and Settlement Class
23
24
25
26
27
28                             NOTICE OF 30(b)(6) DEPOSITION
                                Case No.: 3:18-cv-02300-WHA
                                            Page 3
            Case 3:18-cv-02300-WHA Document 256-5 Filed 10/26/20 Page 4 of 5




                                               EXHIBIT A
1
2    LIST OF DOCUMENTS TO PRODUCE

3    Samsung is instructed to produce the following documents, three business days before the
4
     corporate 30(b)(6) deposition. Production prior to the actual deposition will avoid on the record
5
     delays, an inconvenience to the deponent(s) and the attorneys.
6
        1. An excel spreadsheet list of all California Authorized Service Centers who received a
7
8           communication or directive related to the Settlement; identifying the date and form the

9           communication was sent, the address(es) the communication was transmitted to, whether
10
            Samsung received any confirmation of receipt by the Authorized Service Center.
11
        2. Any and all documents which summarize in whole or in part Samsung’s costs expended
12
            to date to comply with the Settlement, excluding the cost of the Notice Program.
13
14      3. Any and all projections or estimates created for Samsung prior to October 9, 2020 that

15          dealt with Samsung’s costs of compliance with the Settlement.
16
        4. Any and all documents that mention or relate to Samsung’s compliance with the
17
            Settlement, including any emails or memos.
18
        5. Any and all documents which outlined or projected how Samsung would implement
19
20          compliance with the Settlement.

21      6. Any and all documents that reflect how calls from consumers with the Affected Model
22
            televisions would be directed, responded to and informed of their rights under the
23
            Settlement, including any specifically designated codes, phone numbers or customer
24
            service staff specifically designated to handle calls from Affected Model owners.
25
26      7. Any and all documents to show the number of customer support representatives available

27          to assist customers calling 1-800-SAMSUNG from September 9, 2020 to the present. If
28                                   NOTICE OF 30(b)(6) DEPOSITION
                                      Case No.: 3:18-cv-02300-WHA
                                                  Page 4
        Case 3:18-cv-02300-WHA Document 256-5 Filed 10/26/20 Page 5 of 5




        the number of representatives varied overtime, or throughout any day, provide the
1
2       intervals of time where each number of representatives were available.

3    8. Any and all documents to show the hours of operation live representatives when calling
4
        1-800-SAMSUNG.
5
     9. Any and all documents reflecting the total call volume to 1-800-SAMSUNG each day
6
        from September 9, 2020 to the present.
7
8    10. Any and all documents related to any communication with Samsung since September 9,

9       2020 involving an owner of an Affected Model Television.
10
     11. Any and all documents that show communication between Samsung and its customer
11
        service representatives regarding the implementation of the Settlement.
12
     12. Any and all documents that show communication between Samsung and its California
13
14      Authorized Service Centers regarding the implementation of the Settlement.

15   13. Any and all documents reflecting communications between Samsung’s upper
16
        management and its upper corporate operations management that reflect any efforts by
17
        Samsung to follow-up and ensure that the Settlement was being correctly implemented.
18
19
20
21
22
23
24
25
26
27
28                              NOTICE OF 30(b)(6) DEPOSITION
                                 Case No.: 3:18-cv-02300-WHA
                                             Page 5
